Exhibit 10.1
FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT
AGREEMENT
     This First Amendment to First Amended and Restated Credit Agreement is
dated September 18, 2009, by and among RTI International Metals, Inc., an Ohio
corporation (the “Borrower”), the Lenders (as defined in the Credit Agreement),
National City Bank, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), PNC, as documentation agent for the Lenders (in
such capacity, the “Documentation Agent”), Citibank, N.A., as syndication agent
for the Lenders (in such capacity, the “Syndication Agent”) (“First Amendment”).
WITNESSETH:
     WHEREAS, the Borrower, the Lenders, the Administrative Agent, the
Documentation Agent and the Syndication Agent entered into that certain First
Amended and Restated Credit Agreement, dated as of September 8, 2008 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”); and
     WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement and the Lenders, the Administrative Agent, the Documentation Agent and
the Syndication Agent shall permit such amendments pursuant to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
     1. All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.
     2. Section 1.01 of the Credit Agreement is amended by deleting the
following definitions in their entirety and in their stead inserting the
following:
     Applicable Margin means, from time to time, the percentages per annum
determined by reference to the Leverage Ratio in respect of the facility fee
pursuant to Section 2.12(a) and the Revolving Loans as set forth on
Schedule 2.10.
     Base Rate means for any day a fluctuating rate per annum equal to the
highest of (i) the interest rate per annum announced from time to time by the
Administrative Agent at its Principal Office as its then prime rate, which rate
may not be the lowest rate then being charged commercial borrowers by the
Administrative Agent, (ii) the Federal Funds Open Rate plus one-half of one
percent (.50%) per annum, or (iii) the Daily LIBOR Rate plus one percent (1.00%)
per annum.

 



--------------------------------------------------------------------------------



 



     Consolidated EBITDA means, for any period and effective as of September 30,
2009, the sum (without duplication) of (a) Consolidated Net Income for such
period, plus, (b) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) income tax expense for such period, and (iii) depreciation and
amortization expense for such period, all determined on a consolidated basis for
each such item in accordance with GAAP; (iv) all other non-cash charges
(including impairment charges with respect to good will and other intangibles)
and expenses (including stock based compensation) of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP,
(v) charges, expenses and fees incurred in connection with this Agreement and
the Loans, (vi) non-recurring charges, fees and expenses incurred in connection
with corporate restructurings and acquisitions, in an aggregate amount not to
exceed Twenty-Five Million and 00/100 Dollars ($25,000,000.00) during the term
of this Agreement, and minus, to the extent included in determining such
consolidated net income, any non-cash income or non-cash gains, all as
determined on a consolidated basis in accordance with GAAP. EBITDA will be
calculated on a pro forma basis to give effect to acquisitions and sales (other
than in the ordinary course of business) by the Borrower and its consolidated
subsidiaries consummated on or after the first (1st) day of a measurement period
and prior to the date of determination as if effective on the first (1st) day of
such period.
     3. Section 1.01 of the Credit Agreement is further amended by inserting the
following defined terms in appropriate alphabetical order:
     Daily LIBOR Rate means, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the percentage prescribed by the Federal Reserve for determining the
maximum reserve requirements with respect to any eurocurrency funding by banks
on such day.
     Federal Funds Alternate Source shall have the meaning assigned to that term
in the definition of Federal Funds Open Rate.
     Federal Funds Open Rate means, for any day, the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed) which is the
daily federal funds open rate as quoted by ICAP North America, Inc. (or any
successor) as set forth on the Bloomberg Screen BTMM for that day opposite the
caption “OPEN” (or on such other substitute Bloomberg Screen that displays such
rate), or as set forth on such other recognized

-2-



--------------------------------------------------------------------------------



 



electronic source used for the purpose of displaying such rate as selected by
the Administrative Agent (a “Federal Funds Alternate Source”) (or if such rate
for such day does not appear on the Bloomberg Screen BTMM (or any substitute
screen) or on any Federal Funds Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Federal Funds Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error); provided however, that if such day is not
a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding Business Day. The rate of interest charged
shall be adjusted as of each Business Day based on changes in the Federal Funds
Open Rate without notice to the Borrower.
     Principal Office means the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
     Published Rate means the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one (1) month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one (1) month period as published in another publication
determined by the Administrative Agent).
     4. Effective as of October 1, 2009, Section 7.04(b) of the Credit Agreement
is hereby deleted in its entirety and in its stead is inserted the following:
     (b) Interest Coverage Ratio. Not permit (i) as of the last day of the
fiscal quarter ending December 31, 2009 (annualized by multiplying cash interest
paid for such period by 4.0), (ii) as of the last day of the two (2) consecutive
fiscal quarters ending March 31, 2010 (annualized by multiplying cash interest
paid for such period by 2.0), (iii) as of the last day of the three (3)
consecutive fiscal quarters ending June 30, 2010 (annualized by multiplying cash
interest paid for such period by 1.33), and (iv) as of the last day of any
period of four (4) consecutive fiscal quarters thereafter of the Borrower, the
ratio of Consolidated EBITDA to cash interest paid for such 12-month period to
be less than 2.00 to 1.00; provided, however, for purposes of determining
compliance with the requirements of this covenant, cash interest paid shall not
at any time include (i) bank fees paid, bank reimbursable expenses paid, letter
of credit fees paid, facility fees incurred and cash interest paid with respect
to each of the Term Loan and the Credit Agreement by and among RTI-Claro, Inc.,
the Borrower and

-3-



--------------------------------------------------------------------------------



 



National City Bank, Canada Branch dated as of December 27, 2006, as amended or
(ii) interest rate swap termination fees paid.
     5. Schedule 2.10 to the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the Schedule 2.10 set forth on Exhibit A attached
hereto and made a part hereof.
     6. Schedule 10.02 to the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the Schedule 10.02 set forth on Exhibit B attached
hereto and made a part hereof.
     7. The provisions of Sections 2 through 6 of this First Amendment shall not
become effective until the Administrative Agent has received the following
items, each in form and substance acceptable to the Administrative Agent and its
counsel:
(a) this First Amendment, duly executed by the Borrower and the Required
Lenders;
(b) the items listed in the Preliminary Closing Checklist set forth on Exhibit C
attached hereto and made a part hereof; and
(c) payment of all fees and expenses owed to the Administrative Agent, the
Documentation Agent, the Lead Arranger and their respective counsel in
connection with this First Amendment.
     8. The Borrower hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except as such
representations and warranties, agreements and covenants may have heretofore
been amended, modified or waived in writing in accordance with the Credit
Agreement.
     9. The Borrower acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Subsidiary Guaranty and the Pledge Agreement
hereby continues to secure the Obligations.
     10. The Borrower hereby represents and warrants to the Lenders, the
Administrative Agent, the Documentation Agent and the Syndication Agent that
(i) the Borrower has the legal power and authority to execute and deliver this
First Amendment, (ii) the officers of the Borrower executing this First
Amendment have been duly authorized to execute and deliver the same and bind the
Borrower with respect to the provisions hereof, (iii) the execution and delivery
hereof by the Borrower and the performance and observance by the Borrower of the
provisions hereof and all documents executed or to be executed herewith, do not
violate or conflict with the organizational agreements of the Borrower or any
Law applicable to the Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against the Borrower, and (iv) this First Amendment, the
Credit Agreement and the documents executed or to be executed by

-4-



--------------------------------------------------------------------------------



 



the Borrower in connection herewith constitute valid and binding obligations of
the Borrower in every respect, enforceable in accordance with their respective
terms.
     11. The Borrower represents and warrants that (i) no Potential Default or
Event of Default exists under the Credit Agreement, nor will any occur as a
result of the execution and delivery of this First Amendment or the performance
or observance of any provision hereof, (ii) the schedules attached to and made a
part of the Credit Agreement, are true and correct in all material respects as
of the date hereof, except as such schedules may have heretofore been amended or
modified in writing in accordance with the Credit Agreement or are being amended
or modified in accordance with this First Amendment, and (iii) it presently has
no known causes of action of any kind at Law or in equity against the Lenders,
the Administrative Agent, the Documentation Agent or the Syndication Agent
arising out of or in any way relating to the Loan Documents.
     12. Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
     13. The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This First Amendment amends the Credit Agreement and is
not a novation thereof.
     14. This First Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
     15. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the State of New York without regard to
the principles of the conflicts of law thereof. The Borrower hereby consents to
the jurisdiction and venue of the Courts of the State of New York sitting in the
County of New York and of the United States District Court of the Southern
District of New York, and any appellate Court from any thereof with respect to
any suit arising out of or mentioning this First Amendment.
[INTENTIONALLY LEFT BLANK]

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, and intending to be legally bound, the parties
hereto have caused this First Amendment to be duly executed by their duly
authorized officers on the day and year first above written.

          WITNESS:  THE BORROWER:

RTI International Metals, Inc.
   
 
By:           Name:           Title:           THE ADMINISTRATIVE AGENT

National City Bank
      By:           Title:           THE DOCUMENTATION AGENT

PNC Bank, National Association
      By:           Title:           THE LENDERS

Citibank, N.A.
      By:           Title:           PNC Bank, National Association
      By:           Title:        

 



--------------------------------------------------------------------------------



 



            Fifth Third Bank
      By:           Title:           Comerica Bank
      By:           Title:           KeyBank National Association
      By:           Title:           National City Bank
      By:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Schedule 2.10
To Credit Agreement
RTI International Metals, Inc.
$200,000,000 Credit Facility
Pricing Grid and Applicable Margins

                      LEVEL 1   LEVEL 2   LEVEL 3   LEVEL 4
 
               
Leverage Ratio
(Net Debt / EBITDA)
  £ 0.5:1.0   > 0.5:1.0 and
£ 1.0:1.0   > 1.0:1.0 and
£ 2.0:1.0   > 2.0:1.0  
 
               
Facility Fee
  25 bps   25 bps   25 bps   37.5 bps
 
               
Revolving Loans Applicable Margin for Eurodollar Rate Loans; Letter of Credit
Fees
  100 bps   125 bps   175 bps   212.5 bps
 
               
Revolving Loans Applicable Margin for Base Rate Loans
  0 bps   25 bps   75 bps   112.5 bps

Until the sixtieth (60th) day following the fiscal quarter ended September 30,
2009, the Applicable Margin shall be based upon Level 1 pricing as set forth
above. Any change thereafter shall be based upon the financial statements and
compliance certificates provided pursuant to Sections 6.01(a), 6.01(b) and
6.01(c) and shall become effective on the date such financial statements and
compliance certificates are due in accordance with such Sections.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Schedule 10.02
To Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PRELIMINARY CLOSING CHECKLIST
(see attached)

 